      Case 5:18-cr-00258-EJD Document 693 Filed 02/02/21 Page 1 of 2



 1
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 2   The Orrick Building
     405 Howard Street
 3   San Francisco, CA 94105-2669
     Telephone:    +1-415-773-5700
 4   Facsimile:    +1-415-773-5759
     jcoopersmith@orrick.com
 5

 6
     Attorneys for Defendant
 7   RAMESH “SUNNY” BALWANI

 8

 9                             UNITED STATES DISTRICT COURT

10                        NORTHERN DISTRICT OF CALIFORNIA

11                                  SAN JOSE DIVISION

12
     UNITED STATES OF AMERICA,                Case No. 18-CR-00258-EJD
13
                  Plaintiff,                  [PROPOSED] ORDER GRANTING
14                                            MOTION TO WITHDRAW WALTER F.
          v.                                  BROWN, MELINDA HAAG, AND
15                                            RANDALL S. LUSKEY AS COUNSEL
     ELIZABETH HOLMES and RAMESH              FOR RAMESH “SUNNY” BALWANI
16   “SUNNY” BALWANI,

17                Defendants.                 Judge:   Honorable Edward J. Davila

18

19
20

21

22

23

24

25

26

27

28                                                           [PROPOSED] ORDER GRANTING MOTION TO
                                                          WITHDRAW WALTER F. BROWN , MELINDA HAAG
                                                        AND RANDALL S. LUSKEY AS COUNSEL FOR RAMESH
                                                                                    “SUNNY” BALWANI,
                                                                               CASE NO. 18-CR-00258-EJD
       Case 5:18-cr-00258-EJD Document 693 Filed 02/02/21 Page 2 of 2



 1          Having considered the Motion to Withdraw Walter F. Brown, Melinda Haag, and

 2   Randall S. Luskey as counsel of record for Defendant Ramesh “Sunny” Balwani in this matter,

 3   the motion is hereby GRANTED.

 4          IT IS SO ORDERED.

 5

 6   DATED” 2/2/2021
                                                Honorable Edward J. Davila
 7                                              United States District Court Judge
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                                  [PROPOSED] ORDER GRANTING MOTION TO
                                                                WITHDRAW WALTER F. BROWN MELINDA HAAG
                                                     1             AND RANDALL S. LUSKEY AS COUNSEL FOR
                                                                                RAMESH “SUNNY” BALWANI,
                                                                                  CASE NO. 18-CR-00258-EJD
